*277ORDER
PER CURIAM.
Michael E. Moore (“Movant”) appeals from the denial of his Rule 24.035 motion without an evidentiary hearing. This is the second time this case has been before this court. Previously, we remanded this action to the motion court for a determination on Movant’s claim of abandonment by postconviction counsel. See State v. Moore, 910 S.W.2d 779 (Mo.App. E.D.1995). The motion court determined that counsel’s failure to file an amended 24.035 motion was attributable to Movant’s action or inaction.
We now review this decision as well as the motion court’s denial of Movant’s pro se motion which we declined to review pending resolution of the abandonment issue. Mov-ant has transferred the record and his brief from the first appeal. The State has not supplied us with its first brief or addressed any of the issues from the first appeal. Nevertheless, we have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An extended opinion would have no precedential value. The judgment of the motion court is affirmed. Rule 84.16(b).